Citation Nr: 1517524	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-07 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) non service-connected pension benefits in the amount of $117,494.13.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from January 1975 to January 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Committee on Waivers and Compromises of the VA Regional Office (RO) in Milwaukee, Wisconsin, that denied the Veteran's request for a waiver of recovery of an overpayment of VA non-service-connected pension benefits in the amount of $117,494.13.  The Veteran's claims folder is in the jurisdiction of the Cleveland, Ohio RO. 


FINDINGS OF FACT

1.  Overpayment in the amount of $117,494.13 resulted solely from the actions of the Veteran by his failure to report income received by his spouse; there was no fault on the part of VA.

2.  The recovery of the VA benefits would not nullify the objective for which benefits were intended.

3.  The Veteran did not change his position to his detriment, and there was no reliance on these VA benefits that resulted in relinquishment of a valuable right or incurrence of a legal obligation.

4.  The waiver of the debt would involve unjust enrichment to the Veteran, inasmuch as he accepted benefits to which he was not entitled.

5.  Financial hardship has been demonstrated; thus, recovery of the full amount of the debt may deprive the Veteran of the basic necessities of life.  However, repayment of a portion of the debt-specifically, $58,747.07-would not deprive the Veteran of the basic necessities of life.



CONCLUSIONS OF LAW

1.  An overpayment of VA non-service-connected pension benefits in the calculated amount of $117,494.13 was not due to fraud, misrepresentation, or bad faith on the part of the Veteran; however, recovery of a portion of the overpayment of VA non-service-connected pension benefits, in the amount of $58,747.07, would not be against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 1521, 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).

2.  The recovery of a portion of the $117,494.13 overpayment of non-service-connected pension benefits, in the amount of $58,747.06, would be against equity and good conscience and, therefore, may be waived.  38 U.S.C.A. §§ 1521, 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), redefined VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  However, the notice provisions of the VCAA are inapplicable to waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  Additionally, the Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision on the merits of the case.

II.  Analysis

The Veteran was awarded non-service-connected pension benefits in 2003, including additional benefits for his dependent spouse.  However, he failed to report all sources of income that, when properly considered, rendered him ineligible for non-service-connected pension benefits based on a total income over the eligibility threshold.  In particular, the Veteran failed to report income his spouse earned beginning in August 2004.  This resulted in an overpayment of VA non-service-connected pension benefits in the calculated amount of $117,494.13.  The Veteran has not disputed the validity of the debt but has requested a waiver of the collection of the overpayment of $117,494.13.

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side, which means arriving at an outcome that is fair to both the obligor (the Veteran) and the Federal Government (VA).  In making this determination, consideration will be given to the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and the VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In evaluating whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).  When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the Veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

If there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b).  As an initial matter, the Board finds that the facts of this case do not reveal fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayment in question; thus, there is no statutory bar to waiver of recovery of the overpayment in this case.

As indicated above, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the six elements enumerated above.  See 38 C.F.R. § 1.965(a); see also Cullen v. Brown, 5 Vet. App. 510 (1993) (when determining whether recovery is against equity and good conscience, the Board must analyze all six factors).

The definition of fault is "the commission or omission of an act that directly results in the creation of the debt."  Veterans Benefits Administration Circular 20-90-5, (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control the appellant had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether the appellant's actions were those expected of a person exercising a high degree of care, with due regard for the appellant's contractual responsibility to the Government.  The age, financial experience, and education of the appellant should also be considered in these determinations.  A person who is a recipient of VA benefits must notify VA of all circumstances that will affect his entitlement to receive the benefit being paid.  Here, there is no evidence that the Veteran willfully disregarded information supplied by VA concerning the effect of failing to report all sources and amounts of income and the requirement that he report such incomes.

However, although this may lead to a conclusion that bad faith did not exist, it does not absolve the Veteran of fault.  See Jordan v. Brown, 10 Vet. App. 171 (1997) (professed ignorance of the controlling regulation or the failure to read relevant notices does not alleviate fault).  Even if the Veteran did not read the instructions from VA, persons dealing with the Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-85; 68 S. Ct. 1, 3; 92 L. Ed. 10 (1947).

In this case, the Board finds that the responsibility in the creation of the overpayment of benefits rests entirely with the Veteran.  In this regard, the Board finds that the Veteran failed to fully report income from all sources in a timely manner.  In particular, the Board notes that although the Veteran's spouse has been verified as earning income beginning in August 2004, the Veteran did not report this income to VA.  In making this determination, the Board observes that in at least eight separate letters, the Veteran was informed of the types of income he was required to report and was told that all income changes must be reported immediately.  However, despite the multiple letters informing him of these requirements, the Veteran failed to timely report all sources of income that should have been included in the determination as to whether he was entitled to ongoing non-service-connected pension.  The Board also notes in this analysis that the Veteran has not challenged the validity of the debt.

Regarding the question of whether the purpose of the intended benefit would be defeated if the debt were not waived, the Board finds that it would not.  This is so because, as described above, the Veteran was not eligible to receive the benefits paid to him for non-service-connected pension because his total income (including his spouse's income) exceeded the eligibility requirements for an award of non-service-connected pension beginning in September 2004. Thus, the recoupment of those benefits does not defeat the purpose of the benefit because the Veteran has been found not to be entitled to non-service-connected pension benefits from September 2004.

The Board also has considered the factor of whether the Veteran's reliance on the additional benefit caused him to change his position to his detriment.  However, there is no evidence of record indicating that receipt of the benefits otherwise caused him to relinquish a valuable right or to incur additional legal obligation.

The Board further finds that failure to make restitution of the overpayment would result in unjust enrichment to the Veteran.  In effect, a waiver of this overpayment would allow the Veteran to realize a gain (receipt of benefits paid to which he was not entitled).  In this regard, the Board points out that the Veteran received non-service-connected pension payments that he was not entitled to receive under the law.  Allowing him to realize any gain would result in unjust enrichment.

Finally, with respect to undue hardship, the Board notes that the Veteran submitted a Financial Status Report in August 2012.  At that time, he reported that he had a monthly net income of $600.00; he did not include his wife's monthly income.  The monthly expenses were reported to be $1390.00, exceeding his monthly income by $790.00.  Further, although the Board is aware that the overpayment resulted from the Veteran's failure to report his wife's income, the Veteran has stated on multiple occasions that he and his wife are separated and maintain separate households and have separate financial obligations.  The Board takes these statements to mean that the Veteran's wife is not providing him with financial support to assist him in meeting his monthly expenses.  The Board thus finds that to require full repayment would likely impose an undue financial burden upon the Veteran.  

Pursuant to the above evaluation, and based on consideration of the factors set forth above concerning equity and good conscience, including the Veteran's sole fault in the creation of the indebtedness; the fact that he was unjustly enriched via the overpayment from VA; the fact that the purpose of the intended benefit would not be defeated by recovery of the debt; and the fact that any reliance did not cause him to change his position to his detriment, the Board concludes that a total waiver of collection of the overpayment of VA benefits is not warranted.  

However, despite the facts that the Veteran was solely at fault in the creation of the debt, that recovery of the overpayment would not defeat the objective of the program, and that a waiver of recovery of the overpayment would result in the Veteran's unjust enrichment, it is the Board's judgment that the circumstances in this case, specifically the Veteran's financial situation, indicate a need for reasonableness and moderation in the exercise of the Government's right to collect the debt charged to him.  In so finding, the Board looks in particular to the financial hardship outlined by the Veteran in his August 2012 Financial Status Report, as discussed above.  In that report, the Veteran stated that his monthly expenses exceeded his monthly income by nearly $800.00 and that he would be able to repay the debt at a rate of only $25 per month.  Thus, the Board concludes that recovery of the full amount of the overpayment, $117,464.13, would be against equity and good conscience.  However, the Board finds that the Veteran should be required to repay a portion of the debt.  38 C.F.R. §§ 1.963, 1.965 (2014).  Therefore, the Board finds that waiver of recovery of the overpayment of non-service-connected pension benefits in the amount of $58,747.06 is in order; the Board further finds that waiver of the remaining overpayment, in the amount of $58,747.07, is denied.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2014).  In so finding, the Board notes that partial waiver such as the one granted here has been found to be within the Board's discretion.  See Jordan v. Brown, 10 Vet. App. 171 (1997); Smith v. Derwinski, 1 Vet. App. 267 (1991).


ORDER

Entitlement to a waiver of recovery of a portion of an overpayment of VA non-service-connected pension benefits, in the amount of $58,747.06, is granted.

Waiver of recovery of $58,747.07 of an overpayment of non-service-connected pension benefits is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


